Citation Nr: 0506822	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left shoulder pain.

2.  Entitlement to an initial compensable rating for 
headaches.

3.  Entitlement to an initial compensable rating for 
residuals of low back strain with narrowed L5-S1 
intervertebral disc space.

4.  Entitlement to an initial compensable rating for 
residuals of a lateral internal sphincterotomy for an anal 
fissure.

5.  Entitlement to an initial compensable rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from June 
1996 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that on his VA Form 9 submitted in April 
2003, the veteran advised that he was only appealing the 
issues of entitlement to an increased initial evaluation for 
headaches, low back strain, residuals of sphincterotomy, left 
knee, and entitlement to service connection for a left 
shoulder condition.  The veteran noted that the February 2003 
statement of the case included an error in which the issue 
for entitlement to an increased evaluation for a right knee 
disability should have been for a left knee disability.  A 
corrected statement of the case was issued in August 2003; 
and in October 2003, the veteran's representative submitted a 
VA Form 9 indicating that all the issues on the statement of 
the case were being appealed.  At the December 2004 travel 
board hearing, the veteran withdrew the issue of entitlement 
to an increased initial evaluation for residuals of cervical 
spine strain and also indicated that he did not want to 
proceed with an appeal on the issue of service connection for 
left side chest pain.  Therefore, the issues that are on 
appeal are correctly listed above. 
 
The issue of entitlement to an initial compensable rating for 
residuals of low back strain with narrowed L5-S1 
intervertebral disc space is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a chronic, 
ratable disability or disease manifested by left shoulder 
pain.

2.  The veteran's service-connected muscle tension headaches 
are characterized by frequent headaches without evidence of 
prostrating attacks.

3.  The veteran's service-connected residuals of a lateral 
internal sphincterotomy for an anal fissure are not 
manifested by pain or leaking.

4.  The veteran' service-connected left knee disability is 
not productive of any instability, subluxation, limitation of 
motion or other functional impairment.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by left shoulder pain was 
not incurred as a result of the veteran's active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial compensable rating for muscle 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West  2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, 
Diagnostic Code 8100 (2004).

3.  The criteria for an initial compensable rating for 
residuals of a lateral internal sphincterotomy for an anal 
fissure have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7332 
(2004).

4.  The criteria for an initial compensable rating for a left 
knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 
5260, 5261, 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2001, the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claims.  The 
letter also asked the veteran to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would help the veteran 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the May 2001 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to either advise VA of any additional 
information or evidence that he thought would support his 
claim or send it directly to VA.  The Board finds that the 
veteran was sufficiently put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  In addition the Board 
notes that the May 2001 notice letter, which preceded the 
August 2001 rating decision, satisfies the timing element of 
the Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claims.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has muscle tension headaches 
that affect his left shoulder.

A review of the veteran's private treatment records indicates 
that he sought treatment for a left shoulder ailment in 
August 2001.  In December 2002, the veteran was afforded a VA 
examination.  On physical examination the veteran's shoulders 
demonstrated full range of motion with no abnormal pain 
except on the right shoulder.    

At the December 2004 travel board hearing, the veteran 
testified that his left shoulder condition is related to the 
muscle tension headaches.  The veteran testified that he did 
not have pain in his shoulders, just pain caused by muscle 
tension in the shoulder.  

The Board acknowledges the veteran's assertions that he has 
experienced discomfort in his left shoulder.  Without a 
recognized injury or disease entity, however, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection 
is awarded for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's shoulder discomfort constitutes a chronic 
disability, the Board has no basis on which to consider the 
veteran's shoulder pain as more than a medical finding or 
symptom.  The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, entitlement to service 
connection for left shoulder pain must be denied.

III.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection for residuals fluid on the knee with chronic pain, 
lateral internal sphincterotomy for an anal fissure, and 
headaches secondary to concussion x2.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
  
A.	Headaches

The veteran's service connected headaches are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  When an 
unlisted condition is encountered, such as muscle tension 
headaches, it is permissible to rate the disability by 
analogy to a closely-related condition, which in this case is 
migraine under Diagnostic Code 8100.  Diagnostic Code 8199 
simply means that muscle tension headaches are rated by 
analogy.  38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent migraine headache attacks.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran contends that his headaches occur daily and that 
he receives weekly treatment by a chiropractor for relief.  
The veteran testified that his headaches are not migraines 
but muscle tension headaches which begin in the lower back, 
move up into the shoulder area through the muscle at the base 
of the neck until a headache occurs.

The December 2002 VA examination report noted that the 
veteran experienced what he calls left trapezius spasm to the 
side of his neck and he then develops a left-sided headache 
which can also be brought on by bright lights but that he has 
no aura and he never vomits with the headaches.  The veteran 
also reported that massage or chiropractic treatment helps 
loosen the muscles on the left side and relieves the 
headache.  The examiner noted that the headaches are not 
typical migraine headaches but muscle tension headaches.

Here, the clinical findings do not show, and the veteran has 
not alleged, that his headaches are prostrating.  
Essentially, the headaches are resolved with massage or 
chiropractic treatment and 800 milligrams of Motrin morning 
and night on a daily basis.  Overall, the disability picture 
presented does not approximate criteria such as prostrating 
attacks averaging one in 2 months over the last several 
months, as required for a compensable rating under Diagnostic 
Code 8100.  Therefore, the preponderance of the evidence does 
not support an evaluation in excess of the noncompensable 
rating currently assigned.

B.	Residuals of a lateral internal sphincterotomy for 
an anal fissure

The veteran's residuals of a lateral internal sphincterotomy 
for an anal stricture are  rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  Diagnostic Code 7332 is used to rate 
impairment of rectal and anal sphincter control.  A 
noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
appropriate if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  Impairment of the rectal and anal sphincter that is 
manifested by extensive leakage and fairly frequent 
involuntary bowel movements warrants a 60 percent rating.  
Complete loss of sphincter control warrants a 100 percent 
rating.  

The veteran contends that he has constant leakage of gas and 
he is unable to have any control.  The veteran testified that 
he has trouble controlling flatulence and related that it was 
a source of embarrassment in his work environment.  

The December 2002 VA examination report noted that the 
veteran reported that he underwent surgery to repair a 
lesion, and that although he has had no stool leakage, it was 
sometimes difficult to control flatulence.  The rectal 
examination showed good sphincter tone and no external 
lesions.

Although the veteran experiences flatulence, there is no 
medical evidence of occasional moderate leakage; in fact, 
there is no evidence of any leakage.  Therefore, the 
preponderance of the evidence does support an evaluation in 
excess of the noncompensable rating currently assigned.

C.	Left knee disability

The veteran's left knee disability is rated under 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5260, a 
noncompensable rating is assigned when flexion of the leg is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Under Diagnostic Code 
5261, a noncompensable rating is assigned when extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
assigned when extension is limited to 10 degrees. 

 Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5257 (recurrent subluxation or lateral 
instability), Diagnostic Code 5256 (ankylosis of the knee), 
and Diagnostic Code 5262 (impairment of the tibia and 
fibula).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran contends that he experiences left knee pain with 
exercise or increased activity and that he believes it is 
related to his back pain which then radiates into his left 
knee.  The veteran testified that his left knee has been 
found to be structurally sound as evidenced by x-rays and an 
MRI.  The veteran also testified that his left knee pain 
comes on with extended use but denied locking or swelling but 
did acknowledge that he had a small amount of water on the 
knee.     

The December 2002 VA examination report noted upon physical 
examination that the patellar compression test was negative 
for both legs, movements of both knees were the same without 
pain, there was no drawer test, the lateral and medial 
collateral ligaments were intact, there was no tenderness 
along the menisci for either knee, and there was no positive 
Lachman's test.  The examiner noted that the deep tendon 
reflexes were present throughout the lower extremities 
including the patellar reflexes.  The examiner noted that 
both knees were able to go through full range of motion 
including the squat from which he was able to arise without 
any other support.  The examiner noted that the veteran might 
have some slipping of the patella over the femoral groove 
which can produce the popping that he feels and hears on 
arising from the squatting position.  There was no evidence 
of limited flexion of either knee.  X-rays of the left knee 
demonstrated no bony or soft tissue abnormalities.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
a left knee disability.  The Board observes that there is no 
medical evidence to show that the veteran's left knee 
disability is symptomatic or productive of any functional 
limitation.  Accordingly, the criteria for a compensable 
rating have not been met. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left knee.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the left knee with increased exercise and activity.  There 
was no evidence of pain on motion of the knee during the 
December 2002 VA examination.  Given that the veteran has no 
limitation of motion, no instability, no subluxation, no 
tenderness, no swelling, and no finding of pain on motion, 
the Board finds that the pain and loss of function more 
closely approximates the criteria for a noncompensable 
rating.  

The Board notes that there is no evidence of record that the 
veteran's disabilities discussed above cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  As the preponderance of the evidence is against the 
above claims, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for left shoulder pain 
is denied.

2.  Entitlement to an initial compensable rating for 
headaches is denied

3.  Entitlement to an initial compensable rating for 
residuals of a lateral internal sphincterotomy for an anal 
fissure is denied.

4.  Entitlement to an initial compensable rating for a left 
knee disability is denied


REMAND

The Board notes that during the pendency of this appeal, the 
rating criteria pertaining to disabilities of the spine were 
amended effective from September 26, 2003.  The veteran has 
not been informed of the new rating criteria.  Moreover, the 
veteran was last afforded a VA rating examination in December 
2002.  Considering the length of time since the last VA 
rating examination and the change in rating criteria, the 
Board concludes that the veteran should be afforded another 
VA orthopedic examination.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service connected residuals of low 
back strain. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


